      Case 3:21-cv-00218 Document 1-1 Filed 02/24/21 Page 1 of 4 Page ID #5 Electronically Filed
                                                                              kahalah A. Clay
                                                                                                     Circuit Clerk
                                                                                               CARMEN GLENN
                                                                                                         20L0931
                                                                                                 St, Clair County
                                                                                            11/18/2020 10:18 AM
                                                                                                       11177652
                                       IN THE CIRCUIT COURT
                                   TWENTIETH JUDICIAL CIRCUIT
                                    ST. CLAIR COUNTY, ILLINOIS


GWENDOLYN WOLFE,

        Plaintiff,

vs.                                                    Case No.: 20L0931

SCHNUCK MARKETS, INC.

        Defendant.

                                           COMPLAINT

        COMES NOW plaintiff, Gwendolyn Wolfe, by and through her attorney Kirk A. Caponi

of Williams, Caponi & Associates, P.C., and for her Complaint againSt defendant, Wal-Mart

Stores, Inc., states as follows:

        1.      That the plaintiff, Gwendolyn Wolfe, is a citizen and resident of the City of Dupo,

County of St. Clair, State of Illinois.

        2.      That the defendant, Schnuck Markets, Inc., is a Missouri corporation that owned,

operated, managed and/or maintained Schnucks #148 located at 1530 1615 Camp Jackson Road,

City of Cahokia, County of St. Clair, State of Illinois.

                That on or about November 21, 2018, plaintiff was lawfully on the premises of the

Cahokia Schnucks.

        4.      That it then and there became, and was, defendant's duty to exercise ordinary care

and caution in and about the management of the premises, and to keep the same in a reasonably

safe condition for plaintiff and for other persons in the store.




                                                                                       EXHIBIT A
     Case 3:21-cv-00218 Document 1-1 Filed 02/24/21 Page 2 of 4 Page ID #6



       5.      Disregarding its aforesaid duty, defendant, by and through its agents and

employees, negligently allowed liquid to accumulate on the floor in the baking section, although

the same was dangerous to plaintiff or other persons walking thereon, all of which defendant, by

and through its agents and employees, knew, or in exercise of due care and caution would have

known, and of which plaintiff did not have equal knowledge.

       6.      That at the time and place aforesaid, as a direct and proximate result of the aforesaid

negligence of defendant, by and through its agents and employees, plaintiff was caused to slip on

the surface area of the floor.

       7.      That at the time and place aforesaid, defendant, by and through its agents and

employees, was negligent in one or more of the following respects:

              a.      Failing to properly maintain the surface of the floor by
       allowing liquid to accumulate and become slippery;

               b.       Failing to warn plaintiff of the hazardous condition

        8,     That as a direct and proximate result of the defendant's negligence, the plaintiff

was injured in one or more of the following ways:

               a,       The plaintiff was made sick, sore, lame, disordered and disabled and
                        suffered extensive injuries to her head, body and limbs, both internally and
                        externally;

               b.       The plaintiff received injuries to her hip;

               c,       The plaintiff received injuries to her right knee;

               d.       The plaintiff received injuries to the soft tissues of the cervical, shoulder,
                        and lumbar area, including the muscles, ligaments, tendons and nerves;

               e.       The plaintiff has expended money for necessary medical care, treatment and
                        services and will be required to expend money for medical care, treatment
                        and services in the future;

                        The plaintiff has suffered disability as a result of his injuries;




                                                                                             EXHIBIT A
     Case 3:21-cv-00218 Document 1-1 Filed 02/24/21 Page 3 of 4 Page ID #7



               g.      The plaintiff has experienced pain and suffering and will be
               reasonably certain to experience pain and suffering in the
       future as a result of the injuries; and

               h.      The plaintiff will suffer an impairment of future earning
       capacity.

       WHEREFORE, plaintiff, Gwendolyn Wolfe, prays this Court enter a judgment of award

against the defendant, Schnuck Markets, Inc., in an amount to exceed Fifty Thousand Dollars

($50,000.00) plus the costs of this suit.



                                             RESPECTFULLY SUBMITTED,



                                             /s/ Kirk A. Caponi
                                             BY: KIRK A. CAPONI #06203940



DEFENDANT TO BE SERVED:
Schnuck Markets, Inc.
11420 Lackland Road
St. Louis, Mo 63146




LAW OFFICES
Williams, Caponi & Associates, P.C.
30 East Main Street
PO Box 565
Belleville, Illinois 62222
(618) 235-1550
fax: (618) 235-8059
wcalawgeneral@gmail.com




                                                                                      EXHIBIT A
      Case 3:21-cv-00218 Document 1-1 Filed 02/24/21 Page 4 of 4 Page ID #8 Electronically Filed
                                                                               Kahalah A. Clay
                                                                                                      Circuit Clerk
                                                                                                CARMEN GLENN
                                                                                                          20L0931
                                                                                                  St. Clair County
                                   IN THE CIRCUIT COURT                                      11/18/2020 10:18 AM
                               TWENTIETH JUDICIAL CIRCUIT                                               11177652
                                ST, CLAIR COUNTY, ILLINOIS


GWENDOLYN WOLFE,

        Plaintiff,

vs.                                                  Case No,     20L0931:

SCHNUCK MARKETS, INC.

        Defendant.

                                           AFFIDAVIT

        COMES NOW, Kirk A. Caponi of Williams, Caponi & Associates, P.C., attorney for the

plaintiff in the above-entitled action and at the time of filing of this Complaint has reasonable

grounds to believe that the damages to the Plaintiff as a result of the injuries sustained herein will

exceed an amount of Fifty Thousand Dollars ($50,000,00) plus the cost of this suit.




11/18/2020                                           /s/ Kirk A, Caponi
DATE                                                 KIRK A. CAPONI, #06203940



LAW OFFICES
Williams, Caponi & Associates, P.C.
30 East Main Street
PO Box 565
Belleville, Illinois 62222
(618) 235-1550
fax: (618) 235-8059
wcalawgeneral@gmail.com




                                                                                       EXHIBIT A
